Case 1:20-cv-01083-JTN-PJG ECF No. 12, PageID.640 Filed 11/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DONALD J. TRUMP FOR PRESIDENT, INC.,
MATTHEW SEELY, ALEXANDRA SEELY,
PHILIP O’HALLORAN, ERIC OSTERGREN,
MARIAN SHERIDAN, MERCEDES WIRSING,
and CAMERON TARSA,
                                                          CIVIL ACTION
                       Plaintiffs,
       v.
                                                          Case No. 1:20-cv-01083-JTN-PJG
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State, MICHIGAN                     Hon. Janet T. Neff
BOARD OF STATE CANVASSERS, WAYNE
COUNTY, MICHIGAN, and WAYNE COUNTY
BOARD OF COUNTY CANVASSERS,

                       Defendants.



                              CERTIFICATE OF WORD COUNT

       Pursuant to Local Civil Rule 7.3(b), the undersigned counsel hereby certifies that the brief

filed in support of the motion to intervene by Proposed Intervenor-Defendants the Democratic

National Committee and the Michigan Democratic Party, consists of 4,167 words. Further, the

undersigned counsel hereby certifies that the brief in support of Proposed Intervenor-Defendants’

proposed motion to dismiss, attached to their Motion to Intervene as Exhibit 3, likewise complies

with Local Civil Rule 7.2(b)(i) in that it consists of 10,762 words.

                                      Respectfully,

                                       /s/ Scott R. Eldridge__________________
                                      Scott R. Eldridge (P66452)
                                      MILLER CANFIELD
                                      Attorneys for Proposed Intervenors DNC and MDP
                                      One Michigan Avenue, Suite 900
                                      Lansing, MI 48933
Date: November 14, 2020               eldridge@millercanfield.com
